        Case 1:20-cr-00052-DLC Document 337 Filed 09/15/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :              20cr52-6 (DLC)
                                         :
 DEREK LIVINGSTON,                       :                    ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

      The defendant is scheduled to be sentenced in person in

Courtroom 18B, 500 Pearl Street, on September 22, 2021 at 11:00

AM.   In light of the ongoing COVID-19 pandemic, it is hereby

      ORDERED that all individuals seeking entry to 500 Pearl

Street must complete a questionnaire and have their temperature

taken before being allowed entry into the courthouse.            To gain

entry to 500 Pearl Street, follow the instructions provided

here:

      https://www.nysd.uscourts.gov/sites/default/files/2020-
      10/QR%20Sign%20-%20Public_Media_v.5.pdf

      IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.           Individuals

also must to wear a mask that covers their nose and mouth in the

courthouses.     Bandannas, gaiters and masks with valves are

prohibited.
Case 1:20-cr-00052-DLC Document 337 Filed 09/15/21 Page 2 of 2
